DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Benjamin E. Nise on April 1, 2021.
1.	(Currently Amended) A MEMS (micro-electro-mechanical systems) microphone module, comprising:
a MEMS microphone;
	a modulator connected downstream of the MEMS microphone; and
	an interference compensation circuit configured to subtract an interference compensation signal from an input of the modulator, said interference compensation signal being opposed to a low-frequency signal interference present at the input of the modulator or a block connected upstream of the input of the modulator, wherein:
 		the interference compensation circuit is configured to derive the low-frequency signal interference from a digital version of a microphone signal provided by the MEMS microphone or a further processed version thereof,
 		the interference compensation circuit is configured to tap off the digital version of the microphone signal at the input of the modulator or a block connected upstream of the input of the modulator, and
the interference compensation circuit comprises
 			a low-pass filter or a bandpass filter,
	 		a first sampling rate converter connected upstream of the low-pass filter or the bandpass filter, and
 			a second sampling rate converter connected downstream of the low-pass filter or the bandpass filter.
8.	(Canceled)
9.	(Currently Amended) The MEMS microphone module as claimed in claim [[8,]] 1,	wherein the first sampling rate converter is configured to reduce a sampling rate of the digital version of the microphone signal from a first sampling rate to a second sampling rate, and	wherein the second sampling rate converter is configured to increase a sampling rate of the filtered digital version of the microphone signal from the second sampling rate to the first sampling rate.
16.	(Currently Amended) A MEMS (micro-electro-mechanical systems) microphone module, comprising:	a MEMS microphone;	a modulator connected downstream of the MEMS microphone; and	an interference compensation circuit configured to subtract an interference compensation signal from an input of the modulator, said interference compensation signal being opposed to a low-frequency signal interference present in a signal chain between the MEMS microphone and modulator, wherein, and 			the interference compensation circuit comprises 			a low-pass filter or a bandpass filter,	 		a first sampling rate converter connected upstream of the low-pass filter or the bandpass filter, and 			a second sampling rate converter connected downstream of the low-pass filter or the bandpass filter.
17.	(Currently Amended) A method for operating a MEMS (micro-electro-mechanical systems) microphone module, wherein the MEMS microphone module comprises a MEMS microphone and a modulator connected downstream of the MEMS microphone, wherein the method comprises: 	tapping off a digital version of a microphone signal at an input to the modulator or a block connected upstream of the input of the modulator; 	deriving  a low-frequency signal interference from the digital version of the microphone signal provided by the MEMS microphone or a further processed version thereof, wherein deriving the low-frequency signal interference comprises 			performing a first sampling rate conversion on the digital version of the microphone signal provided by the MEMS microphone or the further processed version thereof to form a first sample rate converted signal, 			filtering the first sample rate converted signal using a low-pass filter or a bandpass filter to form a filtered signal, and 			performing a second sampling rate conversion on the filtered signal to form an interference compensation signal; and	 subtracting the interference compensation signal from an input of the modulator, said interference compensation signal being opposed to the low-frequency signal interference present at the input of the modulator or a block connected upstream of the input of the modulator.

18.  (Currently Amended) A non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform the method as claimed in claim 17.

19.	(Currently Amended) A device for operating a MEMS (micro-electro-mechanical systems) microphone module, wherein the MEMS microphone module comprises a MEMS microphone and a modulator connected downstream of the MEMS microphone, wherein the device comprises:
an interference compensation circuit configured to: 	perform a first sampling rate conversion on a digital version of the microphone signal provided by the MEMS microphone or a further processed version thereof to form a first sample rate converted signal, 	filter the first sample rate converted signal using a low-pass filter or a bandpass filter to form a filtered signal, 	perform a second sampling rate conversion on the filtered signal to form an interference compensation signal, and	subtract the interference compensation signal from an input of the modulator, [[said]] the interference compensation signal being opposed to a low-frequency signal interference present at the input of the modulator or a block connected upstream of the input of the modulator.
Reasons for Allowance
2.	Claims 1-4, 6, 7 and 9-21 are allowed.
3.	The following is an examiner’s statement of reason for allowance:
The prior art specifically after having all the claimed limitations failed to teach that the interference compensation circuit is configured to derive the low-frequency signal interference from a digital version of a microphone signal provided by the MEMS microphone or a further processed version thereof, the interference compensation circuit is configured to tap off the digital version of the microphone signal at the input of the modulator or a block connected upstream of the input of the modulator, and the interference compensation circuit comprises
a low-pass filter or a bandpass filter, a first sampling rate converter connected upstream of the low-pass filter or the bandpass filter, and a second sampling rate converter connected downstream of the low-pass filter or the bandpass filter as claimed in claim 1. Regarding claim 16, it recites a MEMS microphone module similar to claim 1. Regarding claim 17, it recites a method for operating a MEMS microphone module that is similar to the MEMS microphone module claimed in claim 1. Regarding claim 19, it recites a device for operating a MEMS microphone module that is similar to the MEMS microphone module claimed in claim 1.
 For the above reason, independent claims 1, 16, 17 and 19 are allowed.
Claims 2-4, 6, 7, 9-15, 20 and 21 are allowed for their dependency from independent claim 1.
Claim 18 is allowed for their dependency from independent claim 17.
4.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653